Title: To John Adams from George Washington, 1 February 1799
From: Washington, George
To: Adams, John



Dear Sir
Mount Vernon 1st Feby. 1799.

The letter herewith enclosed from Mr Joel Barlow (though of old date) came to my hands only yesterday.—
I have conceived it to be my duty to transmit it to you without delay;—and without a comment;—except that it must have been written with a very good, or a very bad design:—which of the two, you can judge better than I.—For, from the known abilities of that Gentleman, such a letter could not be the result of ignorance in him—nor, from the implications which are to be found in it, has it been written without the privity of the French Directory.—
It is incumbent on me to add, that, I have not been in the habit of corresponding with Mr Barlow.—The letter now forwarded, is the first I ever received from him;—and to him, I have never written one.—
If then, you should be of opinion that his is calculated to bring on Negociation upon open, fair and honorable ground, and merits a reply, and will instruct me as to the tenor of it; I shall, with pleasure and alacrity, obey your Orders;—more especially if there rea is reason to believe that it would become a mean, however small, of restoring Peace and tranquillity to the United States upon just, honorable and dignified terms:—which I am persuaded is the ardent desire of all the friends of this rising Empire.—
With great consideration and respect, I have the honor to be / Dear Sir / Your Most Obedient and / Very Humble Servant

Go: Washington